--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Confidential Execution Version








LICENSE AGREEMENT






between






LAREDO OIL, INC., a Delaware corporation




and






STRANDED OIL RESOURCES CORPORATION, a Delaware corporation












___________________________


Dated as of June 14, 2011
___________________________


 


 

 
la-1107136
 
1

--------------------------------------------------------------------------------

 
Confidential

LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT (this “Agreement”) is dated as of June 14, 2011
(“Agreement Date”), and is between LAREDO OIL, INC., a Delaware corporation (the
“Licensor”), and STRANDED OIL RESOURCES CORPORATION, a Delaware corporation (the
“Licensee”).
 
RECITALS
 
WHEREAS, Licensor owns and holds, and has the right to use and exploit, the
Licensed Intellectual Property (as defined below in Section 1);
 
WHEREAS, Licensee wishes to obtain from Licensor an exclusive license to use and
exploit the Licensed Intellectual Property under the terms and conditions set
forth in this Agreement;
 
WHEREAS, Licensor is willing to grant to Licensee such exclusive license to use
the Licensed Intellectual Property under the terms and conditions set forth in
this Agreement;
 
WHEREAS, concurrently herewith, Licensor and Mark See, an individual (“MS”), are
entering into a certain License Agreement of even date herewith (“MS-Laredo
License”) pursuant to which MS grants to Licensor an exclusive license to use
the “Licensed Intellectual Property” defined therein solely for the purpose of
including such “Licensed Intellectual Property” in the Licensed Intellectual
Property which is the subject of the license granted to Licensee hereunder.  MS
is the President, Chief Executive Officer and Director of Laredo and owns and
controls a majority of the issued and outstanding capital stock of Laredo;
 
WHEREAS, concurrently herewith Licensor and Licensee are entering into a certain
Management Services Agreement of even date herewith (“Management Services
Agreement”);
 
WHEREAS, except as otherwise expressly provided in this Agreement, this
Agreement shall remain in full force and effect without regard to the continued
effectiveness of either the MS-Laredo License or the Management Services
Agreement; and
 
WHEREAS, concurrently herewith, Licensor and Licensee are executing and
delivering a certain Additional Interests Grant Agreement of even date herewith
(“Additional Interests Grant Agreement”).
 
WHEREAS, concurrently herewith, Licensee and Alleghany Capital Corporation, a
Delaware corporation (“Alleghany”) are executing and delivering a certain
Funding Agreement of even date herewith (“Funding Agreement”).
 
WHEREAS, concurrently herewith, Licensor, Licensee and Alleghany are executing
and delivering a Stockholders’ Agreement in the form of Exhibit A annexed hereto
(“Stockholders’ Agreement”), which will become effective automatically if and
when the Royalty converts into common stock of the Licensee pursuant to Section
3.4 of this Agreement.
 

 
la-1107136
 
2

--------------------------------------------------------------------------------

 
Confidential

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement, and in consideration of the execution and delivery of
this Agreement and the Management Services Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Licensee, on the one hand, and Licensor, on the other, hereby
agree as follows:
 
AGREEMENT
 
1.           Defined Terms
 
“Acquired Field” means an Available Field with respect to which Licensee has
acquired title, control, or other rights sufficient to enable Licensee to drill
a Test Well on such Available Field, construct a UGD Facility on such Available
Field, and extract the oil therefrom.
 
“Acquired Field No. 1” means the first Acquired Field.
 
“Acquired Field No. 2” means the second Acquired Field.
 
“Additional Interests” shall have the meaning set forth in the Additional
Interests Grant Agreement.
 
“Affiliate” means as of the date of determination any Person that, directly or
indirectly, through one or more intermediaries, is (and for so long as it is)
controlled by, controls or is under common control with Licensor or Licensee, as
the case may be.  The term “control” (including the terms controlling,
controlled by and under common control with) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, by
contract, or otherwise.
 
“Alleghany” means Alleghany Capital Corporation, a Delaware corporation.
 
“Available Field” means a Field which satisfies all of the following
requirements:
 
 
(a)
such Field has been identified by Licensor through the application of the
Selection Process;

 
 
(b)
such Field has been presented to Licensee for its consideration, together with a
reasonably detailed written report from Licensor setting forth (i) the basis
upon which such Field has been selected utilizing the Selection Process; (ii) a
statement by Licensor to the effect that such Field is a suitable and feasible
candidate for application of the UGD Process; (iii) an estimate of the amount of
the original oil in place with respect to such Field; (iv) an estimate of the
amount of cumulative oil produced to date and the current oil production rate
with respect to such Field; (v) an estimate of the amount of the remaining
available oil in place with respect to such Field; (vi) the estimated initial
oil production rate and ultimate oil recovery of each lateral and the projected
total number of laterals with respect to such Field; (vii) the estimated future
production profile and financial projections for such Field; and (viii) the
estimated costs and timing to drill a Test Well,   construct the UGD chamber,
and complete the drilling program with respect to such Field;

 

 
la-1107136
 
3

--------------------------------------------------------------------------------

 
Confidential

 
 
(c)
neither such Field nor any portion thereof or interest therein is held, owned or
subject to the control of the United States Government or any agency thereof,
including, without limitation, the Bureau of Land Management, any State
Government or any agency thereof (other than under specific conditions, as
pre-approved by the Licensee Board), or any Indian Tribe;

 
 
(d)
there are no unusual or material legal, environmental, geologic or other
restrictions or conditions applicable to such Field or any portion thereof or
interest therein which could prevent or interfere with or materially delay the
drilling of the Test Well on such Field, the construction of the UGD Facility on
such Field, or the extraction of the oil therefrom; and

 
 
(e)
such Field, or sufficient rights with respect to such Field to enable Licensee
to drill a Test Well on such Field, construct a UGD Facility on such Field, and
extract the oil therefrom, is otherwise available for purchase or acquisition by
Licensee (i) at a price within 15% of its Proved PV 10 value based on currently
producing wells and strip pricing as determined by an independent energy
consultant selected and paid for by Licensee; and (ii) on customary terms and
conditions.

 
“Change of Control” with respect to Licensor means any of the following
transactions:
 
 
(a)
a merger or consolidation involving Licensor where the surviving entity is not
Licensor; or

 
 
(b)
a merger or consolidation involving Licensor where Licensor is the surviving
entity and immediately following the consummation of such merger or
consolidation more than fifty percent (50%) of Licensor’s issued and outstanding
capital stock (determined on an as-converted basis) is owned, directly or
indirectly, by a Person who or which was not an Affiliate of Licensor
immediately prior to such merger; or

 
 
(c)
the sale, transfer or other disposition of all or substantially all of the
assets of Licensor to a Person who or which is not an Affiliate of Licensor, in
one transaction or a series of transactions; or

 
 
(d)
the acquisition, directly or indirectly, in one transaction or a series of
transactions, by a Person who or which is not an Affiliate of Licensor, of more
than fifty percent (50%) of Licensor’s issued and outstanding capital stock
(determined on an as-converted basis); or

 
 
(e)
the adoption, authorization, approval or ratification by the Board of Directors
of Licensor or the stockholders of Licensor of any plan, letter of intent, or
agreement to enter into or effect any of the transactions referred to in
subparagraphs (a) through (d) above.

 

 
la-1107136
 
4

--------------------------------------------------------------------------------

 
Confidential

 
Provided, however, that a Change of Control shall not include a merger of
Licensor where the sole purpose is to change its state of incorporation.

 
“Confidential Information” has the meaning set forth in Section 9.1.
 
“Corporate Event” means any one or more of the following:
 
 
(a)
the liquidation, dissolution or winding up of Licensee;

 
 
(b)
a merger or consolidation of Licensee in which Alleghany does not retain at
least fifty percent (50%) of the common stock voting power of the surviving
corporation or a right to elect a majority of the members of the Board of
Directors of the surviving company;

 
 
(c)
a sale by Alleghany of the outstanding capital stock of Licensee owned by
Alleghany where Alleghany does not retain at least fifty percent (50%) of the
common stock voting power of Licensee or a right to elect a majority of the
members of the Board of Directors of Licensee;

 
 
(d)
the exclusive licensing of all or substantially all of Licensee’s intellectual
property;

 
 
(e)
the sale of all or substantially all Licensee’s assets;

 
 
(f)
a Qualified IPO; or

 
 
(g)
the incurrence of indebtedness for borrowed money for the purpose of using the
proceeds of such borrowing to pay a dividend in respect of the common stock of
Licensee; provided, however, that no such indebtedness for borrowed money shall
constitute a Corporate Event if Licensor receives that percentage of the
dividend being paid from such borrowed funds equal to the Royalty Percentage
multiplied by the aggregate amount of the dividend being paid.

 
“Development Failure” means one or more of the following: (a) Development
Failure—Field Acquisition; (b) Development Failure—Test Well Funding; (c)
Development Failure—UGD Permit Funding; (d) Development Failure—UGD Development
Funding; and/or (e) Development Failure—UGD Development Funding Commitment.
 
“Development Failure—Field Acquisition” means, subject to any “Force Majeure
Event(s)” (as defined in Section 10.2 below), that prior to the ninetieth (90th)
day following the Trigger Date—Field Acquisition, Licensee shall have failed to
commit in writing to acquire at least two (2) of the Available Fields which
satisfy all of the requirements set forth in “Trigger Date--Field Acquisition”,
or sufficient rights with respect to at least two of such Available Fields to
enable Licensee to drill a Test Well and construct a UGD Facility on one of such
Fields; provided, however, that such failure by Licensee shall not constitute a
Development Failure--Field Acquisition if in order to purchase two (2) of such
Available Fields Licensee will be required to pay an aggregate purchase price
which exceeds the sum of Eleven Million Dollars ($11,000,000), unless Licensee
otherwise agrees, in its sole and absolute discretion, to waive such monetary
limitation in writing; provided, further, however, that if the purchase price
for one (1) of such Available Fields is less than Eleven Million Dollars
($11,000,000), then a Development Failure--Field Acquisition shall be deemed to
have occurred if Licensee shall have failed to commit in writing to acquire that
one Available Field, or sufficient rights with respect to that one Available
Field to enable Licensee to drill a Test Well and construct a UGD Facility on
such Field, within ninety (90) days following the Trigger Date--Field
Acquisition.  Notwithstanding the foregoing, if Licensee, in its sole and
absolute discretion, purchases one of such Available Fields and the actual
purchase price for such Field exceeds Eleven Million Dollars ($11,000,000), then
Licensee shall not be obligated to purchase any other Available Fields and no
Development Failure--Field Acquisition shall exist.
 

 
la-1107136
 
5

--------------------------------------------------------------------------------

 
Confidential

 
“Development Failure—Test Well Funding” means with respect to Acquired Field No.
1 or Acquired Field No. 2, subject to any “Force Majeure Event(s)” (as defined
in Section 10.2 below), that prior to the ninetieth (90th) day following the
Trigger Date—Test Well Funding, Licensee shall have failed to receive a written
commitment from Alleghany to immediately fund Licensee, on an as, if and when
needed basis, with sufficient amounts to pay for all of the reasonable costs and
expenses of drilling one Test Well on Acquired Field No. 1 or Acquired Field No.
2; provided, however, that the failure to receive such a written commitment from
Alleghany shall not constitute a Development Failure--Field Acquisition if the
cost of drilling and completing such Test Well and obtaining the reserve
reports, plus the aggregate amount of all sums paid by Licensee to Licensor
under the Management Services Agreement from inception through the completion of
such Test Well, exceeds or will exceed the aggregate sum of Five Million Dollars
($5,000,000), unless Licensee otherwise agrees, in its sole and absolute
discretion, to waive such monetary limitation.
 
“Development Failure—UGD Development Funding” means with respect to the Test
Well Field, subject to any “Force Majeure Event(s)” (as defined in Section 10.2
below), that prior to the ninetieth (90th) day following the Trigger Date—UGD
Development Funding, Licensee shall have failed to receive a written commitment
from Alleghany to immediately fund Licensee, on an as, if and when needed basis,
with sufficient amounts necessary for Licensee to pay all of the reasonable
costs and expenses of commencing and completing construction of the UGD Facility
on such Test Well Field and extracting the oil therefrom utilizing the UGD
Process (“UGD Development Funding Commitment”).
 
“Development Failure—UGD Development Funding Commitment” means with respect to
the Test Well Field, subject to any “Force Majeure Event(s)” (as defined in
Section 10.2 below), Alleghany breaches its UGD Development Funding Commitment
to Licensee and fails to cure such breach within thirty (30) days after receipt
of a written notice from Licensee or Licensor setting forth in reasonable detail
the alleged nature and extent of such breach; provided, however, that no such
Development Failure—UGD Development Funding Commitment shall be deemed to have
occurred if as of the date of such alleged breach: (a) any Claim exists which
either temporarily or permanently prohibits or suspends the commencement or
continuation of construction of the UGD Facility on such Test Well Field and/or
the extracting of oil therefrom, or any Claim has been asserted which, if
determined adversely, would temporarily or permanently prohibit or suspend the
commencement or continuation of construction of the UGD Facility on such Test
Well Field and/or extracting oil therefrom; or (b) an Event of Default exists.
 

 
la-1107136
 
6

--------------------------------------------------------------------------------

 
Confidential

“Development Failure—UGD Permit Funding” means with respect to the Test Well
Field, subject to any “Force Majeure Event(s)” (as defined in Section 10.2
below), that prior to the ninetieth (90th) day following the Trigger Date—UGD
Permit Funding, Licensee shall have failed to receive a written commitment from
Alleghany to immediately fund Licensee, on an as, if and when needed basis, with
sufficient amounts necessary for Licensee to pay all of the reasonable costs and
expenses of obtaining the Permits, Land Use Rights, Environmental Compliance and
bonds necessary in order to commence construction of the UGD Facility on such
Test Well Field.
 
“Disclosing Party” has the meaning set forth in Section 9.1.
 
“Effective Date” means the Agreement Date.
 
“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, equity, trust, equitable interest, claim, preference,
right of possession, lease, tenancy, license, encroachment, covenant,
infringement, interference, order, proxy, option, right of first refusal,
preemptive right, community property interest, legend, defect, impediment,
exception, reservation, limitation, impairment, imperfection of title, condition
or restriction of any nature (including any restriction on the voting of any
security, any restriction on the transfer of any security or other asset, any
restriction on the receipt of any income derived from any asset, any restriction
on the use of any asset and any restriction on the possession, exercise or
transfer of any other attribute of ownership of any asset).
 
“Event of Default” means the existence or occurrence of any one or more of the
following: (a) any breach or failure on the part of Licensor to perform one or
more of its duties and obligations under this Agreement or any Related Agreement
and, if such breach or failure is capable of being cured or remedied, such
breach or failure is not cured or remedied (i) within thirty (30) days after
Licensor receives written notice of such breach or failure or (ii) if any other
cure period for such breach or failure is expressly set forth in this Agreement
or any Related Agreement, within such cure period expressly set forth in this
Agreement or any Related Agreement; (b) the breach or inaccuracy of any
representation or warranty made by Licensor in this Agreement or any Related
Agreement and, if such breach or inaccuracy is capable of being cured or
remedied, such breach or inaccuracy is not cured or remedied (i) within thirty
(30) days after Licensor receives written notice of such breach or inaccuracy or
(ii) if any other cure period for such breach or inaccuracy is expressly set
forth in this Agreement or any Related Agreement, within such cure period
expressly set forth in this Agreement or any Related Agreement; (c) any breach
or failure on the part of Licensor to perform one or more of its duties and
obligations under any other written agreement with any Person other than
Licensee if such breach or failure materially and adversely affects or is
reasonably expected to materially and adversely affect Licensor’s ability to
perform its duties and obligations under this Agreement or any Related
Agreement; (d) any MS-Laredo Event of Default; and/or (e) any termination of the
MS-Laredo License and/or the Management Services Agreement, including, without
limitation, any such termination or deemed termination in any bankruptcy
proceeding.
 
“Field” means any property which contains a mature oil field and was identified
through the application of the Selection Process for purposes of drilling a Test
Well, constructing a UGD Facility and extracting the oil therefrom utilizing the
UGD Process.
 

 
la-1107136
 
7

--------------------------------------------------------------------------------

 
Confidential

“GAAP” means generally accepted accounting principles in the United States.
 
“Improvement” means any improvement, enhancement, invention, development,
derivative work, modification of any kind including, using, based upon, or
resulting from the Licensed Intellectual Property, including, without
limitation, any improvement, change and modification to any method, process,
composition, or any enhancement in the manufacture, formulation, ingredients,
preparation, presentation, means of delivery, or use; provided that such
improvement, enhancement, invention, development, derivative work, or
modification was conceived, invented, authored, created, discovered, developed
and/or reduced to practice during the Term.
 
“Intellectual Property Rights” means all of the following anywhere in the world
and all legal right, title, or interest in the following, whether or not filed,
perfected, registered or recorded and whether now or later existing, filed,
issued or acquired, including all renewals: (a) all patents, patent applications
and all related reissues, reexaminations, divisions, renewals, extensions,
provisionals, continuations and continuations in part; (b) copyrights, copyright
applications, copyright registrations, copyrightable works, works or authorship,
moral rights, and all other corresponding rights; (c) trade secrets, Know-How
and other rights with respect to confidential or proprietary information; (d)
other rights with respect to inventions, discoveries, improvements, Know-How,
formulae, algorithms, processes, technical information and other technology; (e)
all other intellectual and industrial property and proprietary rights (of every
kind and nature throughout the universe and however designated) whether or not
analogous to any of the foregoing rights (excluding Trademarks), whether arising
by operation of law, contract, license or otherwise, (f) any and all
registrations, applications, renewals, extensions, continuations, divisions or
reissues thereof now or hereafter in force throughout the universe (including
without limitation rights in any of the foregoing), and (g) any and all causes
of action arising from or related to any of the foregoing.
 
“Issued Additional Interests” shall have the meaning set forth in the Additional
Interests Grant Agreement.
 
“Know-How” means, collectively, know-how, research and development information,
unpatented inventions, developments, improvements, discoveries, techniques,
processes, formulas, algorithms, specifications, drawings, designs, results,
reports, data, trade secrets, and other confidential and/or proprietary
information or materials.
 
“License” has the meaning set forth in Section 2.1.
 
“Licensed Intellectual Property” means all of the Know-How and other
Intellectual Property Rights which Licensor has created, developed, owns, holds
or uses, and which Licensor may hereafter create, develop, own, hold or use,
relating to (a) the recovery of stranded oil from an existing mature oil field
with specific characteristics using an enhanced oil recovery method known as
“Underground Gravity Drainage”, which uses conventional mining processes to
establish a chamber underneath such oil reserves from where closely spaced
wellbores can be drilled up into the oil reservoir, using gravity to then drain
the targeted reservoir through the wellbores (referred to generally as the “UGD
Process”); and (b) the process, procedures, protocols, formulae, criteria and
methodology for determining which oil fields are more suitable
 

 
la-1107136
 
8

--------------------------------------------------------------------------------

 
Confidential

for the recovery of such stranded oil through application of the UGD Process
(referred to generally as the “Selection Process”), and the term “Licensed
Intellectual Property” shall include any and all Licensor Improvements.  In
addition, and without limiting the foregoing, for purposes of this Agreement the
term “Licensed Intellectual Property” shall include all of the MS Intellectual
Property.
 
“Licensee Improvement” means any Improvement conceived, invented, authored,
created, discovered, developed and/or reduced to practice by or for Licensee
and/or its Sublicensees, and/or its or their Affiliates (including, without
limitation, by employees, consultants and/or contractors of Licensee and/or its
Sublicensees, and/or its or their Affiliates), other than to the extent done by
or for Licensor or its Affiliates (including, without limitation, by employees,
consultants and/or contractors of Licensor or its Affiliates).
 
“Licensor Improvement” means any Improvement conceived, invented, authored,
created, discovered, developed and/or reduced to practice in whole or in part by
or for Licensor and/or its Affiliates (including, without limitation, by
employees, consultants and/or contractors of Licensor or its Affiliates), other
than to the extent done by or for Licensee and/or its Sublicensees, and/or its
or their Affiliates, or otherwise constituting a “work for hire” under the
Management Services Agreement.
 
“Licensed Know-How” means all Know-How included within the definition of
Licensed Intellectual Property, and any and all information or materials
provided, disclosed or otherwise made available to or accessed by Licensee via
the Licensed Know-How Support.
 
“Licensed Know-How Support” means the provision and disclosure of information
and materials which is necessary or useful for the understanding and use of the
Licensed Know-How.
 
“MS-Laredo Event of Default” means the existence or occurrence of any one or
more of the following: (a) any breach or failure on the part of MS to perform
one or more of his duties and obligations under the MS-Laredo License or any
“Related Agreement” (as this term is defined in the MS-Laredo License) and, if
such breach or failure is capable of being cured or remedied, such breach or
failure is not cured or remedied (i) within thirty (30) days after MS receives
written notice of such breach or failure or (ii) if any other cure period for
such breach or failure is expressly set forth in the MS-Laredo License or any
such “Related Agreement” (as this term is defined in the MS-Laredo License),
within such cure period expressly set forth in this Agreement or any such
“Related Agreement” (as this term is defined in the MS-Laredo License); and/or
(b) the breach or inaccuracy of any representation or warranty made by MS in the
MS-Laredo License or any “Related Agreement” (as this term is defined in the
MS-Laredo License) and, if such breach or inaccuracy is capable of being cured
or remedied, such breach or inaccuracy is not cured or remedied (i) within
thirty (30) days after MS receives written notice of such breach or inaccuracy
or (ii) if any other cure period for such breach or inaccuracy is expressly set
forth in this Agreement or any such “Related Agreement” (as this term is defined
in the MS-Laredo License), within such cure period expressly set forth in this
Agreement or any such “Related Agreement” (as this term is defined in the
MS-Laredo License).
 
“MS Intellectual Property” means all of the “Licensed Intellectual Property” as
this term is used and defined in the MS-Laredo License.  Without limiting the
generality of the foregoing, the term “MS Intellectual Property” means and
includes all Know-How and other Intellectual Property Rights which MS has
created, developed, owns, holds or uses, and which MS may hereafter create,
develop, own, hold or use, relating to (i) the UGD Process; and (ii) the
Selection Process, and the term “MS Intellectual Property” shall include any and
all “Licensor Improvements” as this term is used and defined in the MS-Laredo
License.
 

 
la-1107136
 
9

--------------------------------------------------------------------------------

 
Confidential

 
“Net Profit” means for each fiscal year of Licensee the net cash provided by
operating activities of Licensee determined in accordance with GAAP, and on an
unconsolidated basis with Licensee’s parent company and without regard to the
effects of any tax sharing agreement between Licensee and Licensee’s parent
company, plus the amount of the Royalty paid or payable for such fiscal year to
the extent included in the determination of net cash provided by operating
activities in accordance with GAAP, less the following amounts to the extent not
otherwise included in the determination of net cash provided by operating
activities in accordance with GAAP:
 
 
(a)
all payments made by Licensee pursuant to the Management Services Agreement;

 
 
(b)
the amount of all costs and expenses incurred in connection with the acquisition
of oil fields and interests made during such fiscal year, including, without
limitation, the purchase price paid for such oil fields and interests, and the
amount of all capital expenditures made during such fiscal year, including,
without limitation, costs incurred in connection with the application of the UGD
Process and the Selection Process, to the extent not otherwise included in
subparagraph (f) below;

 
 
(c)
the amount of principal payments made by Licensee during such fiscal year in
respect of any indebtedness of Licensee if and to the extent such principal
payments were required to be made during such fiscal year under the terms and
conditions of the loan documents applicable to such indebtedness;

 
 
(d)
the amount of the accrued and unpaid Preferred Return;

 
 
(e)
the amount of any distributions or other net payments made during such fiscal
year constituting repayment of the Preferred Stock Capital;

 
 
(f)
the amount of the outstanding Preferred Stock Capital as of the end of such
fiscal year; and

 
 
(g)
the amount of any changes in the reserves account established by the Board of
Directors of Licensee in good faith for costs, expenses and other expenditures
to be paid or incurred by Licensee during the following fiscal year, after
giving effect to the Board of Directors' good faith estimation of projected cash
receipts for such fiscal year, including, without limitation, taxes, field
acquisition costs, capital expenditures, compensation for new employees, project
development expenses, and general working capital.

 
“Payoff Percentage” shall have the meaning set forth in the Additional Interests
Grant Agreement.
 

 
la-1107136
 
10

--------------------------------------------------------------------------------

 
Confidential

“Person” or “person” means any individual, sole proprietorship, corporation,
limited liability company, general partnership, limited partnership, limited
liability partnership, trust, association, fund, firm or other entity.
 
“Preferred Return” shall have the meaning set forth in the Funding Agreement.
 
“Preferred Stock” shall have the meaning set forth in the Funding Agreement.
 
“Preferred Stock Capital” shall mean the aggregate capital contributions made
from time to time by Alleghany to Licensee pursuant to the Funding Agreement in
respect of the Preferred Stock of Licensee.
 
“Qualified IPO” means an underwritten initial public offering of the common
stock of Licensee on the New York Stock Exchange or NASDAQ that results in gross
proceeds to Licensee of Fifty Million Dollars ($50,000,000) or more.
 
“Related Agreements” means and includes all of the following: (a) the Management
Services Agreement; (b) that certain Loan Agreement dated as of November 22,
2010 between Alleghany and Licensor; (c) that certain Senior Promissory Note
dated November 22, 2010 made by Licensor; (d) that certain Loan Agreement dated
as of April 6, 2011 between Alleghany and Licensor; (e) that certain Senior
Promissory Note dated April 6, 2011 made by Licensor; (f) the MS-Laredo License;
(g) the Additional Interests Grant Agreement; and (h) any other written
agreement entered into either as of the Effective Date or after the Effective
Date between Licensee and/or its Affiliates, on the one hand, and Licensor
and/or its Affiliates, on the other hand.
 
“Receiving Party” has the meaning set forth in Section 9.1.
 
“Royalty” has the meaning set forth in Section 3.1.
 
“Royalty Percentage” has the meaning set forth in Section 3.1.
 
“Selection Process” has the meaning set forth in the definition of the term
“Licensed Intellectual Property.”
 
“Sublicense Agreement” has the meaning set forth in Section 2.4.
 
“Sublicensee” means any Person to whom Licensee has granted a sublicense under
Section 2.4 in connection with all or any part of the rights granted to it by
Licensor under this Agreement.
 
“Term” has the meaning set forth in Section 8.1.
 
“Territory” means the entire world.
 
“Test Well” shall mean any oil well drilled on a Field for purposes of
determining whether the Field is suitable and commercially viable for the
recovery of stranded oil from such Field utilizing the UGD Process.
 

 
la-1107136
 
11

--------------------------------------------------------------------------------

 
Confidential

“Test Well Field” means the first of Acquired Field No. 1 or Acquired Field No.
2 on which a Test Well has been drilled and completed by Licensee.
 
“Trademarks” means service mark, service name, trade name, trademark, domain
name, design or logo.
 
“Trigger Date” means one or more of the following: (a) Trigger Date—Field
Acquisition; (b) Trigger Date—Test Well Funding; (c) Trigger Date—UGD Permit
Funding; and/or (d) Trigger Date—UGD Development Funding.
 
“Trigger Date—Field Acquisition” means the date on which all of the following
shall have occurred:
 
 
(a)
at least ten (10) Available Fields shall have been presented to Licensee for its
consideration; and

 
 
(b)
an independent energy consultant and an independent mining consultant selected
and paid for by Licensee shall have rendered written reports to Licensee, with a
copy to Licensor, confirming that with respect to at least four (4) of the
Available Fields presented: (i) such Fields are suitable and feasible candidates
for application of the UGD Process as set forth in Licensor’s report; (ii) the
amount of the original oil in place with respect to such Fields is at least
substantially the same as the amount set forth in Licensor’s report; (iii) the
amount of cumulative oil produced to date and the current oil production rate
with respect to such Field is at least substantially the same as the amount and
rate set forth in Licensor’s report; (iv) the amount of the remaining available
oil in place with respect to such Field is at least substantially the same as
the amount set forth in Licensor’s report; (v) the estimated initial oil
production rate and ultimate oil recovery of each lateral and the projected
total number of laterals with respect to such Field are at least substantially
the same as set forth in Licensor’s report; (vi) the estimated future production
profile and financial projections for such Field are at least substantially the
same as set forth in Licensor’s report; (vii) the fair value of two (2) of such
four (4) Available Fields does not exceed the aggregate sum of Eleven Million
Dollars ($11,000,000); and (viii) the estimated costs and timing to drill a Test
Well, construct the UGD chamber, and complete the drilling program with respect
to such Field are at least substantially the same as set forth in Licensor’s
report.

 
“Trigger Date—Test Well Funding” means the date on which all of the following
shall have occurred with respect to the first of Acquired Field No. 1 or
Acquired Field No. 2 on which a Test Well will be drilled and completed, as
determined by Licensee:
 
 
(a)
all governmental and non-governmental permits, consents, approvals,
determinations and licenses (collectively, “Permits”) required to be obtained in
order to commence drilling of a Test Well on such Acquired Field have been
issued to or otherwise obtained by Licensee, either without conditions or
restrictions, or with conditions and restrictions reasonably satisfactory to the
Board of Directors of Licensee, and all such Permits shall have become final in
that no further appeals with respect to such Permits or objections thereto may
be filed or taken;

 

 
la-1107136
 
12

--------------------------------------------------------------------------------

 
Confidential

 
 
(b)
all land use rights, entitlements, permissions, authorizations, licenses,
property interests and leases, from any person or party (collectively "Land Use
Rights") required to be obtained in order to commence drilling of a Test Well on
such Acquired Field have been issued to or otherwise obtained by Licensee,
either without conditions or restrictions, or with conditions and restrictions
reasonably satisfactory to the Board of Directors of Licensee, and all such Land
Use Rights shall have become final in that no further appeals with respect to
such Land Use Rights or objections thereto may be filed or taken;

 
 
(c)
compliance with all federal, state and local environmental laws and regulations
relating to a Test Well to be drilled on such Acquired Field (“Environmental
Compliance”) shall have been completed in a manner which authorizes or allows
drilling of a Test Well on such Acquired Field, either without conditions or
restrictions, or with conditions or restrictions reasonably satisfactory to the
Board of Directors of Licensee, and all such matters of Environmental Compliance
shall have become final in that no further appeals relating to such matters or
objections thereto may be filed or taken;

 
 
(d)
there is no threatened or pending claim, litigation, order, ruling, injunction
or directive ("Claim") to be resolved in order to commence drilling of a Test
Well on such Acquired Field, either without conditions or restrictions, or with
conditions and restrictions reasonably satisfactory to the Board of Directors of
Licensee, and any such resolution of a Claim shall have become final in that no
further appeals with respect to such Claim or objections thereto may be filed or
taken;

 
 
(e)
Licensee has received (i) a written budget from Licensor outlining the timing
and total costs of designing and drilling a Test Well and interpreting its
results; and (ii) written estimates, each with a scope of work, from the
relevant contractors and consultants outlining the total costs and expenses of
drilling the Test Well and interpreting its results; and

 
 
(f)
the estimated total costs of drilling and interpreting the Test Well (as
outlined in written budget in (e) above) when added to the amounts paid by
Licensee to Licensor under the Management Services Agreement from inception
through completion of the drilling and interpreting of the Test Well will not
exceed the aggregate sum of Five Million Dollars ($5,000,000), unless Licensee
otherwise agrees, in its sole and absolute discretion, to waive such monetary
limitation.

 
“Trigger Date—UGD Development Funding” means with respect to the Test Well
Field, the date on which all of the following shall have occurred:
 

 
la-1107136
 
13

--------------------------------------------------------------------------------

 
Confidential

(a)           all governmental and non-governmental permits, consents,
approvals, determinations and licenses (collectively, “Permits”) required to be
obtained in order to commence and complete construction of the UGD Facility on
such Test Well Field and extract the oil therefrom have been issued to or
otherwise obtained by Licensee, either without conditions or restrictions, or
with conditions and restrictions reasonably satisfactory to the Board of
Directors of Licensee, and all such Permits shall have become final in that no
further appeals with respect to such Permits or objections thereto may be filed
or taken;
 
 
(b)
all land use rights, entitlements, permissions, authorizations, licenses,
property interests and leases, from any person or party (collectively "Land Use
Rights") required to be obtained in order to commence and complete construction
of the UGD Facility on such Test Well Field and extract the oil therefrom,
either without conditions or restrictions, or with conditions and restrictions
reasonably satisfactory to the Board of Directors of Licensee, and all such Land
Use Rights shall have become final in that no further appeals with respect to
such Land Use Rights or objections thereto may be filed or taken;

 
 
(c)
compliance with all federal, state and local environmental laws and regulations
relating to the Test Well Field (“Environmental Compliance”) shall have been
completed in a manner which authorizes or allows commencement and completion of
construction of the UGD Facility on such Test Well Field and extraction of the
oil therefrom, either without conditions or restrictions, or with conditions or
restrictions reasonably satisfactory to the Board of Directors of Licensee, and
all such matters of Environmental Compliance shall have become final in that no
further appeals relating to such matters or objections thereto may be filed or
taken;

 
 
(d)
there is no threatened or pending claim, litigation, order, ruling, injunction
or directive ("Claim") to be resolved in order to commence and complete
construction of the UGD Facility on such Test Well Field and extract the oil
therefrom, either without conditions or restrictions, or with conditions and
restrictions reasonably satisfactory to the Board of Directors of Licensee, and
any such resolution of a Claim shall have become final in that no further
appeals with respect to such Claim or objections thereto may be filed or taken;

 
 
(e)
the conditions listed in Trigger Date – UGD Permit Funding have been met; and

 
 
(f)
Licensee has received a written budget and development plan from Licensor
outlining the timing and costs of UGD Development on such Test Well Field.

 
“Trigger Date—UGD Permit Funding” means with respect to the Test Well Field, the
date on which all of the following shall have occurred: (a) it has been
determined by the Board of Directors of Licensee, in its sole and absolute
discretion, that the results of the Test Well for such Test Well Field confirm
that such Test Well Field is suitable and commercially viable for the recovery
of stranded oil from such Test Well Field utilizing the UGD Process; and (b)
Licensee has received a written budget from Licensor outlining the timing and
costs of obtaining the Permits, Land Use Rights, Environmental Compliance and
bonds necessary in order to commence construction of the UGD Facility on such
Test Well Field.
 

 
la-1107136
 
14

--------------------------------------------------------------------------------

 
Confidential

 
“UGD Facility” means the entire above-ground and below-ground facility,
including all necessary materials and equipment, required to fully implement the
UGD Process and recover stranded oil through the UGD Process.
 
“UGD Process” has the meaning set forth in the definition of the term “Licensed
Intellectual Property.”
 
2.           License Grant
 
2.1           Grant.  Subject to the provisions of this Section, Licensor hereby
grants to Licensee, and Licensee hereby accepts, an irrevocable, fully paid-up,
royalty-free (except as otherwise provided in Section 3 below), exclusive,
transferable and sublicenseable (through multiple levels of sublicensees), right
and license, under the applicable Intellectual Property Rights held by Licensor
and its Affiliates, to reproduce, distribute, display and perform (whether
publicly or otherwise), prepare derivative works of and otherwise modify, make,
have made, sell, offer to sell, import, export, transmit (internally and
externally), disclose and otherwise use and exploit (and have others exercise
such rights on behalf of Licensee) in the Territory during the Term all or any
portion of the Licensed Intellectual Property, in any form or media (now known
or later developed), without any obligation to account to Licensor or any third
party, except as provided in Section 3 below (the “License”).
 
(a)           The License includes, without limitation, (i) the right to apply
for, register and obtain any patents, inventors’ certificates, patent
applications, copyrights, Trademarks and other rights; and (ii) the right to
bring causes of actions arising from and/or related to the License, subject to
the terms and conditions of this Agreement.
 
(b)           Notwithstanding the foregoing, Licensee may only transfer or
sublicense the License (i) to subsidiaries of the Licensee where at least a
majority of the voting capital stock of such subsidiary is owned by Licensee
and/or (ii) in connection with a Corporate Event.
 
2.2           Licensed Know-How Support.  During the Term, Licensor will use
commercially reasonable efforts to provide to Licensee the Licensed Know-How
Support.  Any and all documents and other materials provided, disclosed or
otherwise made available to or accessed by Licensee in connection with the
provision of Licensed Know-How Support shall be deemed to be part of the
Licensed Intellectual Property, and shall be provided, disclosed or otherwise
made available to or accessed by Licensee under, and subject to the terms and
conditions of, the License.
 

 
la-1107136
 
15

--------------------------------------------------------------------------------

 
Confidential

2.3           Ownership; Improvements.
 
(a)           As between the parties, Licensor shall retain sole ownership of
all right, title and interest (including, without limitation, all Intellectual
Property Rights) in and to the Licensed Intellectual Property and all Licensor
Improvements, subject, however, to the rights, of Licensee hereunder.
 
(b)           As between the parties, Licensee shall retain all right, title and
interest (including, without limitation, all Intellectual Property Rights) in
and to all Licensee Improvements, including, without limitation, any patents,
inventors’ certificates, patent applications, copyrights, Trademarks and other
rights.
 
2.4           Sublicense Agreements.  Licensee shall have the right to
sublicense any of the rights granted to Licensee under Section 2.1 (i) to any
Affiliate of the Licensee and/or (ii) in connection with a Corporate Event;
provided, however, that any sublicense shall be made pursuant to a binding
written agreement (“Sublicense Agreement”).  Each Sublicense Agreement shall:
 
(a)           Protect Licensor’s ownership interests in the Licensed
Intellectual Property at least to the same extent as this Agreement, subject
further to Licensee’s sole and exclusive ownership of the “Works” as defined in
the Management Services Agreement;
 
(b)           Be of no greater scope than the License;
 
(c)           As between Licensee and its Sublicensee, Licensee shall own all
right, title and interest in and to any Improvement made by or for or otherwise
in connection with Sublicensees; and
 
(d)           Upon any expiration or termination of this Agreement for any
reason other than a material breach by Licensee of its duties and obligations
under this Agreement, none of the Sublicense Agreements shall terminate, all of
Licensee’s rights under such Sublicense Agreements shall be deemed to have been
assigned to Licensor, and Licensor shall be deemed to have accepted such
assignment and assumed all of Licensee’s duties, obligations and liabilities
under all such Sublicense Agreements.
 
2.5           Trademarks.  Except as may be expressly set forth in a separate
written agreement between the parties, neither Licensee nor Licensor shall use
any Trademark that is confusingly similar to any Trademark of the other party or
such party’s Affiliates.
 
3.           Royalty
 
3.1           Royalty.  For each fiscal year of Licensee during the Term,
Licensee shall pay to Licensor a royalty (“Royalty”), in an amount equal to the
following percentage (the “Royalty Percentage”) of the Net Profits of Licensee
for such fiscal year: Nineteen and ninety-nine hundreths percent (19.99%), less
(i) the “Payoff Percentage” (as this term is defined in the Additional Interests
Grant Agreement), as such Payoff Percentage changes from time to time in
connection with the funding of the “Aggregate Payoff Amount” (as this term is
defined in the Additional Interests Grant Agreement), less (ii) the “Issued
Additional Interests” (as this term is defined in the Additional Interests Grant
Agreement) granted or issued from time to time by Licensee pursuant to the
Additional Interests Grant Agreement.  Licensor agrees that a portion of the
Royalty equal to at least two and one-quarter percent (2.25%) of the Net Profits
shall be used to fund a long term incentive plan for the benefit of the
employees of Licensor, as determined by Licensor’s Board of Directors, in its
sole and absolute discretion.  In the event the Royalty Percentage changes
during any given fiscal year, then the Royalty Percentage for such fiscal year
shall be calculated as a weighted average based upon the number of days elapsed
prior to each such change in the Royalty Percentage.  The procedure applicable
to the determination and payment of the Royalty is as follows:
 

 
la-1107136
 
16

--------------------------------------------------------------------------------

 
Confidential

 
(a)           Within forty-five (45) days after Licensee receives the unaudited
financial statements of Licensee for such fiscal year, Licensee shall deliver a
copy of such unaudited financial statements to Licensor (“Financial
Statements”), together with a statement (“Royalty Statement”) setting forth the
Net Profit of Licensee for the preceding fiscal year as determined in good faith
by the Board of Directors of Licensee and the calculation of the Royalty payable
for such fiscal year based upon the Board’s good faith determination of the
amount, if any, of such Net Profit.
 
(b)           During the 30-day period (“Review Period”) following Licensor’s
receipt of the Financial Statements and Royalty Statement, Licensor and its
advisors (including its accountants) shall have reasonable access at reasonable
times to the working papers of Licensee and its advisors (including its
respective accountants) relating to the Financial Statements and those books and
records of Licensee relevant to the calculation of the Royalty Payment; provided
that Licensee and its advisors (including its accountants) shall have executed
all release letters reasonably requested by the accountants of Licensee in
connection therewith.  The Royalty Statement shall become final and binding upon
the parties upon the expiration of the Review Period, unless Licensor gives
written notice of its disagreement with the Royalty Statement (the “Notice of
Disagreement”) to Licensee prior to the expiration of such Review
Period.  Licensor may only deliver one Notice of Disagreement per Royalty
Statement, and Licensor shall not raise any disagreements with the Royalty
Statement other than the disagreements set forth in the Notice of Disagreement
nor shall Licensor subsequently increase the amount of any item of
disagreement.  The Notice of Disagreement shall be signed by Licensor and shall
(i) specify in reasonable detail the nature of any disagreement so asserted, and
(ii) specify what Licensor reasonably believes is the correct amount of the
Royalty based on the disagreements set forth in the Notice of Disagreement,
including a reasonably detailed description of the adjustments applied to the
Royalty Statement in calculating such amount.  If no Notice of Disagreement is
received by Licensee prior to expiration of the Review Period, then the Royalty
Statement submitted by Licensee to Licensor shall thereupon be final and binding
upon Licensor and Licensee shall pay the amount of the Royalty set forth in the
Royalty Statement to Licensor within thirty (30) days thereafter.  If the Notice
of Disagreement is received by Licensee within the Review Period, then the
Royalty Statement (as revised in accordance with this sentence) shall become
final and binding upon Licensee and Licensor on the earlier of (A) the date
Licensee and Licensor resolve in writing any differences they have with respect
to the matters specified in the Notice of Disagreement or (B) the date any
disputed matters are finally resolved in writing by the Independent Accounting
Firm pursuant to Section 3.1(c) below.  The date on which the Royalty Statement
becomes final and binding on the parties pursuant to this Section 3.1 shall be
referred to as the “Determination Date”.
 

 
la-1107136
 
17

--------------------------------------------------------------------------------

 
Confidential

(c)           During the 20-day period (“Discussion Period”) following the
receipt of the Notice of Disagreement, Licensee and Licensor shall seek in good
faith to resolve in writing any differences that they may have with respect to
the matters specified in the Notice of Disagreement.  During such period,
Licensee and its advisors (including its accountants) shall have reasonable
access at reasonable times to the working papers of Licensor and its advisors
(including their accountants) prepared in connection with the Notice of
Disagreement; provided that Licensee and its advisors (including its
accountants) shall have executed all release letters reasonably requested by the
accountants of Licensor in connection therewith.  If the parties are not able to
resolve such differences by the end of such Discussion Period, then Licensee and
Licensor shall submit all disputes to Ernst & Young, LLP or, if Ernst & Young,
LLP is not available for such assignment, such other nationally recognized
independent accounting firm (the “Independent Accounting Firm”) mutually
acceptable to Licensor and Licensee, acting reasonably, for resolution of any
and all matters that remain in dispute and which were properly included in the
Notice of Disagreement, in the form of a written brief prepared by each
party.  Licensee and Licensor shall jointly instruct the Independent Accounting
Firm that it (i) shall act as an expert and not as an arbitrator, (ii) shall
review only the matters that were properly included in the Notice of
Disagreement and which remain unresolved, (iii) shall make its determination in
accordance with the requirements of this Section and (iv) shall render its
decision within thirty (30) days from the submission to it of the matters that
remain unresolved.  The determination and decision of the Independent Accounting
Firm shall be final, binding and conclusive on Licensor and Licensee.  Judgment
may be entered upon the determination of the Independent Accounting Firm in any
court having jurisdiction over the party or parties against which such
determination is to be enforced.
 
(d)           The fees, costs and expenses of the Independent Accounting Firm
shall be allocated between Licensee, on the one hand, and Licensor, on the other
hand, based upon the percentage which the portion of the disputes not awarded to
each party bears to the amount actually contested by such party.  For example,
if Licensor claims that the appropriate adjustments are $1,000 greater than the
amount determined by Licensee and if the Independent Accounting Firm ultimately
resolves the dispute by awarding to Licensor $300 of the $1,000 contested, then
the fees, costs and expenses of the Independent Accounting Firm will be
allocated 30% (i.e., 300 ÷ 1,000) to Licensee and 70% (i.e., 700 ÷ 1,000) to
Licensor.  The fees, costs and expenses of Licensee incurred in connection with
its preparation of the Royalty Statement, its review of any Notice of
Disagreement, if any, and its preparation of its written brief submitted to the
Independent Accounting Firm, if any, shall be borne by Licensee, and the fees,
costs and expenses of Licensor incurred in connection with their review of the
Royalty Statement, its preparation of the Notice of Disagreement, if any, and
its preparation of its written brief submitted to the Independent Accounting
Firm, if any, shall be borne by Licensor.
 
(e)           Upon the Royalty Statement becoming final upon all parties as
provided in this Section, if Licensee owes amounts in excess of the Royalty
amount set forth in the Royalty Statement, Licensee shall pay such amount to
Licensor within twenty (20) days after the date on which the Royalty Statement
became final.
 
3.2           Covenant of Licensee.  The Licensee agrees that prior to the
consummation of any Corporate Event: (i) Licensee shall not pay any dividends to
Alleghany in respect of Alleghany’s ownership of the common stock of the
Licensee unless and until the Preferred Stock Capital and the Preferred Return
shall have been paid in full; and (ii) Licensee shall not issue any additional
shares of the common stock of Licensee to any of the Licensee’s Affiliates
without the prior written consent of the Licensor if such issuance would be
dilutive to the percentage of common stock of the Licensee to be owned by
Licensor upon consummation of any Corporate Event, as provided above.  After the
consummation of any Corporate Event, the rights, preferences and privileges of
the capital stock of Licensee owned by Licensor and Alleghany shall be as set
forth in the Stockholders’ Agreement.
 

 
la-1107136
 
18

--------------------------------------------------------------------------------

 
Confidential

 
3.3           Taxes.  All amounts payable under any provision of this Agreement
by Licensee to Licensor shall be paid after deduction or withholding for or on
account of any present or future tax, levy, impost, fee, assessment, deduction
or charge imposed on such payment by any taxing authority (except for taxes
based upon the net income of Licensor or Licensee) (any of the foregoing
charges, a “Tax”).  If Licensee is required by law to deduct or withhold any Tax
from or in respect of any amount payable hereunder to Licensor, (a) Licensee
shall pay the relevant taxing authority the minimum amount necessary to comply
with the applicable law, and (b) Licensee shall make such payment prior to the
date on which interest or penalty is attached thereto.
 
3.4           Conversion of Royalty Into Common Stock.
 
(a)           Upon the occurrence of a Corporate Event, the Royalty shall be
automatically converted, effective concurrently with the consummation of such
Corporate Event, into shares of the common stock of Licensee.  Upon such
conversion, Licensor is no longer entitled to receive the Royalty, and if
conversion occurs during the fiscal year of Licensee, no Royalty shall be
payable to Licensor for the portion of such fiscal year occurring prior to the
date of conversion.
 
(b)           The number of shares of common stock issuable to Licensor in
exchange for the Royalty shall equal an amount which after giving effect to the
issuance of such shares of common stock will represent a percentage of the
issued and outstanding common stock of Licensee immediately prior to the
consummation of the Corporate Event equal to the Royalty Percentage then in
effect, and immediately before the consummation of the Corporate Event, and
before any conversion of any outstanding Preferred Stock, convertible debt or
stock options.
 
(c)           If the Royalty is converted into shares of the common stock of
Licensee pursuant to this Section 3.4, then notwithstanding any other provision
of this Agreement or any Related Agreement to the contrary, all outstanding
indemnity claims pursuant to Section 7.1 of this Agreement, and any amounts
being set off pursuant to any outstanding and unsatisfied “Setoff Notice” or “MS
Setoff Notice” pursuant to Section 7.4 of this Agreement as of the effective
date of such conversion, shall be all due and payable by Licensor to Licensee
within ninety (90) days after the effective date of such conversion.  If for any
reason such amounts are not paid to Licensee in full within such 90-day period,
then the unpaid amounts shall be considered past due and shall thereafter bear
interest at a rate equal to the prime or reference rate charged from time to
time by Citibank, N.A. in New York, New York, plus four (4) percent, until all
such amounts, plus all accrued interest thereon, shall have been paid in full.
 

 
la-1107136
 
19

--------------------------------------------------------------------------------

 
Confidential

(d)           If at the time of a Corporate Event there remains outstanding
Preferred Stock or any accrued and unpaid Preferred Return, then such
outstanding Preferred Stock and accrued and unpaid Preferred Return will be
converted into common stock of the Licensee on the basis of the common stock
offering price in the Qualified IPO or on the basis of the common stock sales
price or common stock valuation in the other transaction constituting the
Corporate Event, as applicable, if (i) the Corporate Event constitutes a
Qualified IPO and the Licensee is required by the underwriter of the Qualified
IPO to convert such outstanding Preferred Stock and the accrued and unpaid
Preferred Return into common stock of the Licensee as a condition of
consummating the Qualified IPO, or such underwriter does not permit use of the
net proceeds from the Qualified IPO to pay any portion of the Preferred Stock
Capital or accrued and unpaid Preferred Return, or such underwriter only permits
use of such proceeds to pay only a portion of such Preferred Stock Capital or
accrued and unpaid Preferred Return, or such underwriter otherwise advises
against the remaining outstanding Preferred Stock and accrued and unpaid
Preferred Return to stay outstanding after the Qualified IPO, or (ii) the
Corporate Event constitutes a transaction other than a Qualified IPO and the
consideration received by the stockholders of the Licensee in connection with
such Corporate Event is insufficient to pay the Preferred Stock Capital and the
accrued and unpaid Preferred Return in full and the other parties to such
transaction require the remaining outstanding Preferred Stock and accrued and
unpaid Preferred Return to be converted into shares of the common stock of the
Licensee.
 
4.           Enforcement
 
4.1           Enforcement.
 
(a)           If Licensee or Licensor becomes aware that any the Licensed
Intellectual Property is being (or may be) or has been (or may have been)
infringed or misappropriated by any Person (“Infringing Person”), Licensor or
Licensee, as applicable, shall promptly notify the other party in writing
describing the facts relating thereto in reasonable detail.
 
(b)           Licensee and its Affiliates shall have the first right, but not
the obligation, to enforce Licensor’s and/or Licensee’s Intellectual Property
Rights in the Licensed Intellectual Property (through litigation or otherwise)
against an Infringing Person and to settle or compromise any such possible
infringement or misappropriation by taking such action as Licensee or any of its
Affiliates may determine in their sole and absolute discretion; provided,
however, that Licensee may not settle any such potential infringement or
misappropriation in a manner that has a material adverse effect on the ownership
rights of Licensor in the Licensed Intellectual Property, or that would require
a payment by Licensor to such Person, without the prior written consent of
Licensor, which consent shall not be unreasonably withheld.  If Licensor is
joined in any litigation or other proceeding:  (i) the decisions of the counsel
of Licensee with reference to matters of procedure, conduct of such litigation
and other proceedings and/or the handling thereof, shall prevail and Licensor
shall cooperate with and assist Licensee’s counsel; (ii) in respect of any
judgment or settlement awarded to the parties that is equal to or greater than
the sum of the parties’ attorneys’ fees and costs incurred in connection with
such litigation or other proceeding, such judgment or settlement first shall be
used to reimburse each party on a pro-rata basis for its attorneys’ fees and
costs incurred in connection with such litigation or proceeding and, then, any
remaining portion of such judgment or settlement shall be the sole and exclusive
property of Licensee; (iii) in respect of any judgment or settlement awarded to
the parties that is less than the sum of the parties’ attorneys’ fees and costs
incurred in connection with such litigation or other proceeding, such judgment
or settlement shall be used to reimburse each party on a pro-rata basis for its
attorneys’ fees and costs incurred in connection with such litigation and
thereafter each party shall bear the unreimbursed portion of its own attorneys’
fees and costs incurred in connection with such litigation or proceeding; and
(iv) each party shall be responsible for one-half (1/2) of any and all adverse
judgments or settlements awarded against the parties unless the indemnification
obligations set forth below in Section 7 requires a different apportionment
thereof.
 

 
la-1107136
 
20

--------------------------------------------------------------------------------

 
Confidential

 
4.2           If Licensee elects, in its sole discretion, not to take any action
against the Infringing Person, then Licensor shall take such action, at its sole
cost and expense, as shall be necessary or appropriate in order to protect
Licensee’s Intellectual Property Rights in the Licensed Intellectual Property;
provided, however, that Licensor may not settle any such potential infringement
or misappropriation in a manner that materially adversely affects the rights of
Licensee under this Agreement, or that would require a payment by Licensee to
such Infringing Person, without the prior written consent of Licensee.
 
4.3           Each party, at its expense, agrees to provide the other party all
reasonable assistance (including making documents and records available for
review and copying and making persons within its control reasonably available
for pertinent testimony) requested by such party, at such party’s expense, in
such enforcement.  Without limiting the generality of the foregoing, in any
communication or response or any action, suit or proceeding by Licensor in
connection with the infringement or misappropriation of the Licensed
Intellectual Property, Licensor shall provide Licensee with reasonable
cooperation and assistance, including agreeing to be named as a party to such
action, suit or proceeding, and, upon the request of Licensee, shall make
available, at reasonable times and under appropriate conditions, all relevant
personnel, records, papers, information, samples, specimens, and the like in its
possession.
 
5.           Representations, Warranties and Covenants
 
5.1           Representations, Warranties and Covenants of Licensee.  Licensee
represents, warrants and covenants that, as of the Effective Date:
 
(a)           Licensee is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has all necessary
corporate power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
 
(b)           The execution, delivery and performance of this Agreement have
been duly authorized by all requisite corporate action on the part of Licensee.
 
(c)           This Agreement has been duly executed and delivered by Licensee,
and constitutes legal, valid and binding obligations of Licensee, enforceable
against Licensee in accordance with its terms.
 
(d)           There is no action, suit, proceeding or other claim pending or, to
the knowledge of Licensee, threatened against Licensee or any of its officers,
directors or shareholders which, if successfully pursued against Licensee or
such officers, directors or shareholders, would prevent Licensee from performing
its obligations under this Agreement, or would cause any of the representations
or warranties made by Licensee in this Agreement to be or become inaccurate or
incomplete or breached, or otherwise cause Licensee to be in breach of any other
agreement to which it is a party or by which it is bound.
 

 
la-1107136
 
21

--------------------------------------------------------------------------------

 
Confidential

 
(e)           Neither the execution and delivery by Licensee of this Agreement
nor the performance by Licensee of its duties and obligations hereunder will
conflict with, or result in any violation or breach of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of, or
result in, termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, any provision of (i) the organizational and
governance documents of Licensee, (ii) any contract, lease, license, indenture,
agreement, commitment or other legally binding arrangement (a “Contract”) to
which Licensee is a party or by which any of its properties or assets is bound
or (iii) any judgment, order, writ, stipulation, decree determination, award,
compliance agreement, settlement agreement, injunction, ruling, judicial or
administrative order, determination or other restriction of any governmental
entity or arbitrator (“Judgment”) or foreign, federal, state or local law
(including common law), statute, treaty, rule, directive, regulation, ordinances
and similar provisions having the force or effect of law or an Judgment of any
Governmental Entity (“Law”) applicable to Licensee.
 
(f)           No consent, approval, license, permit, order or authorization
(“Consent”) of, or registration, declaration or filing with, any governmental or
non-governmental entity is required to be obtained or made by or with respect to
Licensee in connection with the execution, delivery and performance of this
Agreement.
 
5.2           Representations, Warranties and Covenants of Licensor.  Licensor
represents, warrants and covenants that, as of the Effective Date:
 
(a)           Licensor is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has all necessary
corporate power and authority to enter into this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
 
(b)           The execution, delivery and performance of this Agreement have
been duly authorized by all requisite corporate action on the part of Licensor.
 
(c)           This Agreement has been duly executed and delivered by Licensor,
and constitutes legal, valid and binding obligations of Licensor, enforceable
against Licensor in accordance with its terms.
 
(d)           Licensor owns or has the right to grant all of the Intellectual
Property Rights to the Licensed Intellectual Property as necessary or
appropriate in order to grant to Licensee the rights described in this
Agreement.
 
(e)           The Licensed Intellectual Property (including, without limitation,
the Licensed Know-How) does not infringe upon, misappropriate or violate any
Intellectual Property Right of any Person.
 

 
la-1107136
 
22

--------------------------------------------------------------------------------

 
Confidential

(f)           Licensor is not aware of any rights of any other Person that would
be infringed, misappropriated and/or violated by Licensee’s use and exploitation
of the Licensed Intellectual Property.
 
(g)           Licensor is not aware of any Person that is in any way infringing
upon, misappropriating and/or violating the Licensed Intellectual Property.
 
(h)           There is no action, suit, proceeding, office action or other claim
pending or threatened against Licensor or, to the knowledge of Licensor, any
other Person, involving or relating to the Licensed Intellectual
Property.  There is no order, decree or judgment in effect that affects the
Licensed Intellectual Property and/or the ability of Licensor to execute and
deliver this Agreement or perform its obligations hereunder.  There is no
action, suit, proceeding or other claim pending or threatened against Licensor
or any of its officers, directors or shareholders which, if successfully pursued
against Licensor or such officers, directors or shareholders, would prevent
Licensor from performing its obligations under this Agreement, or would cause
any of the representations or warranties made by Licensor in this Agreement to
be or become inaccurate or incomplete or breached, or otherwise cause Licensor
to be in breach of any other agreement to which it is a party or by which it is
bound.
 
(i)           Neither the execution and delivery by Licensor of this Agreement
nor the performance by Licensor of its duties and obligations hereunder will
conflict with, or result in any violation or breach of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of, or
result in, termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, any provision of (i) the organizational and
governance documents of Licensor, (ii) any Contract to which Licensor is a party
or by which any of its properties or assets is bound or (iii) any Judgment or
Law applicable to Licensor.
 
(j)           No Consent of, or registration, declaration or filing with, any
governmental or non-governmental entity is required to be obtained or made by or
with respect to Licensor in connection with the execution, delivery and
performance of this Agreement.
 
(k)           Licensor has not granted any Person any assignments, licenses,
sublicenses, and other contracts pursuant to which any Person owns or is
authorized to use any Licensed Intellectual Property.
 
(l)           Each item of the Licensed Intellectual Property (i) is subsisting
(ii) has not been abandoned or passed into the public domain and (iii) is free
and clear of any Encumbrance.
 
(m)           Except for the interests of Licensor under the MS-Laredo License,
Licensor has no right, title or interest in or to any of the MS Intellectual
Property and as between MS and Licensor, MS owns all right, title and interest
in and to the MS Intellectual Property.
 
 

 
la-1107136
 
23

--------------------------------------------------------------------------------

 
Confidential

6.           Exclusive Relationship.  Except as otherwise expressly provided in
this Agreement, Licensor agrees that during the Term and during the one (1) year
period thereafter, it will not, and will not permit any Affiliate of Licensor
to, directly or indirectly, either alone or with others: (a) use or disclose, or
assist any other Person to use or disclose, any of the Licensed Intellectual
Property, except in connection with the performance by Licensor of its duties
and obligations under this Agreement and the Management Services Agreement; (b)
engage in any business involving the use or application of the UGD Process or
the Selection Process, except in connection with the performance of its duties
and obligations under this Agreement and the Management Services Agreement; (c)
work with, invest in, become partners with or consultants to, become an owner of
or investor in, employee, or enter into any joint venture with, any Person other
than Licensee (and/or Licensee’s Affiliates) with respect to the UGD Process
and/or the Selection Process; (d) license any Person other than Licensee (and
its Affiliates) to use or exploit the Licensed Intellectual Property or any
portion thereof; (e) solicit any employee of Licensee or any Affiliate of
Licensee to leave the employ of Licensee, or otherwise encourage any employee of
Licensee or any Affiliate of Licensee to terminate his or her relationship with
Licensee or such Affiliate; and/or (f) permit or allow any other Person to
engage in any of the conduct, business or activities referred to in
subparagraphs (a) through (e) above.
 
7.           Indemnification
 
7.1           Indemnification by Licensor.  Licensor shall indemnify, hold
harmless and defend, with counsel selected by Licensor, and approved by
Licensee, which approval shall not be unreasonably withheld, Licensee and each
of its past, present and future directors, officers, employees, agents,
representatives, attorneys, subsidiaries, partners, parent and affiliated
entities and their respective predecessors, successors, and assigns
(collectively with Licensee, the “Licensee Indemnitees”) from and against any
and all claims, demands, liabilities, losses, damages, rights of action, causes
of action, costs and expenses, charges, fines, penalties, awards, judgments and
assessments (including, without limitation, reasonable attorneys’ fees, court
costs and litigation expenses) (collectively, the “Claims and Losses”) suffered
or incurred or otherwise asserted against any Licensee Indemnitee, if such
Claims and Losses are in connection with, or arise out of, or result from, or
are claimed to be in connection with, arise out of, or result from, in whole or
in part, any of the following: (a) any Event of Default; and (b) any
infringement or misappropriation of another Person’s Intellectual Property
Rights with respect to the Licensed Intellectual Property and/or Licensor’s or
Licensee’s use or exploitation of the Licensed Intellectual Property as
contemplated in this Agreement.
 
7.2           Indemnification By Licensee.  Licensee shall indemnify, hold
harmless and defend, with counsel selected by Licensee, and approved by
Licensor, which approval shall not be unreasonably withheld, Licensor and each
of its past, present and future directors, officers, employees, agents,
representatives, attorneys, subsidiaries, partners, parent and affiliated
entities and their respective predecessors, successors, and assigns
(collectively with Licensor, the “Licensor Indemnitees”) from and against any
and all Claims and Losses suffered or incurred or otherwise asserted against any
Licensor Indemnitee, if such Claims and Losses are in connection with, or arise
out of, or result from, or are claimed to be in connection with, arise out of,
or result from, in whole or in part, any of the following: (a) any breach or
failure of performance with respect to any covenant or agreement required to be
performed by Licensee under this Agreement; and (b) the inaccuracy or breach of
any representation or warranty made by or on behalf of Licensee under this
Agreement.


 
la-1107136
 
24

--------------------------------------------------------------------------------

 
Confidential
 
7.3           Procedures.
 
(a)           Third Party Claims.
 
(i)           In order for a Person (the “Indemnified Party”) to be entitled to
any indemnification provided for under this Section 7 in respect of, arising out
of or involving a claim made by any third Person against the Indemnified Party
(a “Third Party Claim”), such Indemnified Party must notify the Person obligated
to provide indemnification under this Section 7 (the “Indemnifying Party”) in
writing of the Third Party Claim promptly following receipt by such Indemnified
Party of written notice of the Third Party Claim; provided, however, that
failure to give such notification shall not affect the indemnification provided
under this Agreement except to the extent the Indemnifying Party shall have been
prejudiced as a result of such failure.  Thereafter, the Indemnified Party shall
deliver to the Indemnifying Party, promptly following the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Third Party Claim.
 
(ii)           If a Third Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to assume the defense thereof by written
notice to the Indemnified Party within ten (10) days after the Indemnifying
Party’s receipt of the notice of the Third Party Claim contemplated by paragraph
(i) above with counsel selected by the Indemnifying Party; provided that such
counsel is not reasonably objected to by the Indemnified Party; and provided
further that notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to assume control of such defense and, instead, shall pay the
reasonable legal fees, costs and expenses of counsel retained by the Indemnified
Party if (A) the claim for indemnification relates to or arises in connection
with any criminal proceeding, action, indictment, allegation or investigation,
(B) the claim seeks an injunction or equitable relief against the Indemnified
Party, (C) the Indemnifying Party failed or is failing to reasonably prosecute
or defend such claim, (D) assuming such claim is determined adversely, such
claim could reasonably be expected to give rise to Losses which such
Indemnifying Party is unable to pay or which could be reasonably expected to
exceed the ability of such Indemnifying Party to pay, or (E) in the Indemnified
Party’s reasonable judgment based upon a written opinion from such Indemnified
Party’s counsel, a conflict of interest between the Indemnified Party and the
Indemnifying Party exists with respect to the claim.
 
(iii)           If the Indemnifying Party assumes the defense of a Third Party
Claim, (1) the Indemnifying Party shall not be liable to the Indemnified Party
for any legal expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof and (2) the Indemnified Party shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party shall control such defense.  The
Indemnifying Party shall be liable for the fees, costs and expenses of counsel
employed by the Indemnified Party for any period during which the Indemnifying
Party has not assumed the defense thereof (including in respect of Third Party
Claims the defense of which the Indemnifying Party was not entitled to assume or
continue in accordance with the second proviso of the first sentence of
paragraph (ii)).
 


 
la-1107136
 
25

--------------------------------------------------------------------------------

 
Confidential
 
(iv)           If the Indemnifying Party assumes the defense of a Third Party
Claim, all the Indemnified Parties shall cooperate in the defense or prosecution
thereof.  Such cooperation shall include the retention and (upon the
Indemnifying Party’s request) the provision to the Indemnifying Party of records
and information that are reasonably relevant to such Third Party Claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any materials provided hereunder.  No party shall
admit any liability with respect to, or settle, compromise or discharge any
Third Party Claim without the other applicable party’s prior written consent
(which consent shall not be unreasonably withheld); provided that the
Indemnified Party shall agree to any settlement, compromise or discharge of a
Third Party Claim that the Indemnifying Party may recommend if by its terms such
settlement or compromise (x) obligates the Indemnifying Party to pay the full
amount of the liability in connection with such Third Party Claim, (y) such
Indemnifying Party has the resources to pay the full amount of the liability in
connection with such Third Party Claim when due, and (z) such settlement or
compromise includes a full and complete release of the Indemnified Party in
respect of such Third Party Claim.
 
(v)           The indemnification with respect to an Indemnifying Party’s
obligation to pay legal fees and other costs and expenses of defense of a Third
Party Claim required by this Section 7 shall be made by periodic payments of the
amount thereof during the course of the investigation or defense of the Third
Party Claim, as and when bills are received.
 
(vi)           All claims under this Section 7 other than Third Party Claims
shall be governed by Section 7.3(b) below.
 
(b)           Direct Claims.  If any Indemnified Party should have a claim
against any Indemnifying Party under this Section 7 that does not involve a
Third Party Claim being asserted against or sought to be collected from such
Indemnified Party (any such claim, a “Direct Claim”), the Indemnified Party
shall deliver notice of such Direct Claim with reasonable promptness to the
Indemnifying Party (which notice shall set forth in reasonable detail the basis
upon which such Indemnified Party believes it is entitled to indemnification
pursuant to this Section 7 and the amount of Losses it is seeking recovery from
the Indemnified Party); provided that the failure to give such notification
shall not affect the indemnification provided under this Agreement except to the
extent the Indemnifying Party shall have been prejudiced as a result of such
failure.  If the Indemnifying Party does not notify the Indemnified Party within
thirty (30) calendar days following its receipt of such notice that the
Indemnifying Party disputes its liability to the Indemnified Party under the
applicable provisions of this Section 7, such Direct Claim specified in such
notice shall be conclusively deemed a liability of the Indemnifying Party under
the applicable provision of this Section 7, and the Indemnifying Party shall pay
the amount of such liability to the Indemnified Party on demand or, in the case
of any notice in which the amount of the Direct Claim (or any portion thereof)
is estimated, on such later date when the amount of such Direct Claim (or such
portion thereof) becomes finally determined.  If the Indemnifying Party has
timely disputed its liability with respect to such Direct Claim as provided
above, Licensor, on the one hand, and Licensee, on the other hand, shall proceed
in good faith to negotiate a resolution of such dispute and, if not resolved
within the foregoing thirty (30) day period through negotiations, such dispute
shall be resolved by litigation in an appropriate court of competent
jurisdiction.


 
la-1107136
 
26

--------------------------------------------------------------------------------

 
Confidential
 
7.4           Offset Rights of Licensee.
 
(a)           Notwithstanding anything to the contrary in this Agreement, any
amount otherwise payable by Licensee to Licensor pursuant to Section 3.1 may,
upon compliance with the provisions of this Section, be set off against and
thereby reduce any amount that is payable to any Licensee Indemnitee by Licensor
pursuant to Section 7.1, or pursuant to any Related Agreement, or otherwise
under applicable law.  In the event that a Licensee Indemnitee determines from
time to time that it is entitled to payment under Section 7.1, or under any
Related Agreement, or under any applicable law, and such Licensee Indemnitee
wishes to set off pursuant to this Section, it may deliver a notice (a “Setoff
Notice”) to such effect to Licensor.  Such Setoff Notice shall set forth in
reasonable detail the basis for the claimed indemnity and/or set off and state
that Licensee will set off the amount of the claim against the amounts otherwise
payable by Licensee to Licensor pursuant to Section 3.1.  Licensee is hereby
authorized, to the fullest extent permitted by law, to set off and withhold from
any amount otherwise payable by Licensee to Licensor pursuant to Section 3.1 all
amounts set forth in any such Setoff Notice, subject to Section 7.4(b) below.
 
(b)           In the event that Licensor disputes any decision by Licensee to
deliver a Setoff Notice, Licensor shall notify Licensee within thirty (30)
calendar days after receipt of such Setoff Notice.  If no such notice of dispute
is received within such 30-day period, such Setoff Notice shall become final and
binding on the parties.  If such notice of dispute is received within such
30-day period, the applicable parties shall attempt in good faith to resolve
such dispute as promptly as practicable.  If all or any part of such disputed
amount is finally determined (whether by mutual agreement or in any settlement
or final resolution by lawsuit) to be owing to Licensor, Licensee shall promptly
pay such amount to Licensor, without interest.
 
8.           Term and Termination of Exclusivity
 
8.1           Term of Agreement.  The term (“Term”) of this Agreement shall
commence on the Effective Date and shall continue in full force and effect in
perpetuity, unless sooner terminated as provided in this Section 8 or in any
Related Agreement.
 
8.2           Termination of Exclusivity.  Licensor shall have the right in its
sole and absolute discretion to terminate the exclusivity of the License by
giving Licensee at least ninety (90) days prior written notice of such
termination, if (a) there is a Development Failure and Licensee fails to cure or
remedy such Development Failure within such 90-day period; or (b) the Management
Services Agreement has been terminated by Licensee by non-renewal pursuant to
Section 1.1 thereof; or (c) the Management Services Agreement has been
terminated by Licensee pursuant to Section 1.2(a) thereof; or (c) the Management
Services Agreement has been terminated by Licensor pursuant to Section 1.3(b)
thereof; or (d) the Management Services Agreement has been terminated by
Licensee pursuant to Section 1.4 thereof; provided, however, that Licensor shall
not have the right to terminate the exclusivity of the License pursuant to this
Section 8.2 if an Event of Default exists and is continuing as of the date on
which Licensor exercise such right.


 
la-1107136
 
27

--------------------------------------------------------------------------------

 
Confidential
 
8.3           Termination by Licensee.
 
(a)           Licensee shall have the right, exercisable in its sole and
absolute discretion, to terminate this Agreement upon the occurrence of any
Event of Default by giving Licensor written notice of such termination.
 
(b)           If the Management Services Agreement and/or the MS-Laredo License
is terminated, then Licensee shall have the right, exercisable concurrently upon
such termination or at any time thereafter, to terminate this Agreement by
giving Licensor written notice of such termination.
 
8.4           Effect of Termination of Exclusivity and Termination of MS-Laredo
License.
 
(a)           If the exclusivity of the License is duly terminated by Licensor
pursuant to Section 8.2, then upon the effectiveness of the termination of the
exclusivity of the License:
 
(i)           The License shall remain in full force and effect in perpetuity,
but shall be non-exclusive from and after the date on which the exclusivity of
the License has been so terminated;
 
(ii)           Notwithstanding anything to the contrary set forth in Section 3.1
of this Agreement, from and after the date on which the exclusivity of the
License has been terminated, the amount of the Royalty payable pursuant to
Section 3.1 shall be fixed at seven and one-quarter percent (7.25%), plus the
amount of the Additional Interests, if any, previously granted to Licensor
pursuant to the Additional Interests Grant Agreement; provided, however, that
Licensor agrees that a portion of the Royalty equal to at least two and
one-quarter percent (2.25%) of the Net Profits shall be used to fund a long term
incentive plan for the benefit of the employees of Licensor, as determined by
Licensor’s Board of Directors, in its sole and absolute discretion;
 
(iii)           The provisions of Sections 3.2, 3.4 and 6(a), (b), (c) and (d)
shall no longer apply or be effective from and after the date on which the
exclusivity of the License has been so terminated;
 
(iv)           Licensor shall have an irrevocable, fully paid-up, royalty-free,
non-exclusive, non-transferable and non-sublicenseable, right and license, under
the applicable Intellectual Property Rights held by Licensee and its Affiliates,
to reproduce, distribute, display and perform (whether publicly or otherwise),
prepare derivative works of and otherwise modify, make, have made, sell, offer
to sell, import, export, transmit (internally and externally), disclose and
otherwise use and exploit (and have others exercise such rights on behalf of
Licensor) in the Territory during the Term all or any portion of Licensee
Improvements, in any form or media (now known or later developed), without any
obligation to account to Licensee or any third party.  This non-exclusive
license does not include (A) the right to apply for, register and obtain any
patents, inventors’ certificates, patent applications, copyrights, Trademarks
and other rights; or (B) the right to bring causes of actions arising from
and/or related to Licensee Improvements; and


 
la-1107136
 
28

--------------------------------------------------------------------------------

 
Confidential
 
(v)           Licensor shall have an option, exercisable in its sole discretion,
to purchase all, but not less than all, of the Acquired Fields, to the extent
such Acquired Fields are owned by Licensee as of the date of termination of the
exclusivity of the License, and all supplies and equipment located on such
Acquired Fields, on an “as is/where is” basis, without any representations or
warranties of any kind, express or implied, for a cash purchase price equal to
the higher of (A) the net asset value, as determined by an independent
investment banker or other independent Person having sufficient experience and
expertise in valuing these types of assets and properties, which banker or other
independent Person shall be mutually approved by both Licensor and Licensee,
which approvals shall not be unreasonably delayed or withheld; or (B) the
outstanding Preferred Stock Capital, plus the accrued and unpaid Preferred
Return as of the date of consummation of such purchase.  In order to exercise
this option, Licensor must give Licensee written notice of such exercise within
sixty (60) days after the date on which the termination of the exclusivity of
the License occurs.  Upon receipt of such notice of exercise, Licensor and
Licensee shall negotiate the terms and conditions of a written definitive
agreement providing for such sale and purchase, which agreement shall provide
that the sale and purchase shall be consummated within thirty (30) days after
the date of such agreement.  If for any reason whatsoever Licensor does not give
written notice of exercise within the aforesaid sixty-day period or the parties
are unable to agree upon the terms of such written definitive agreement within
thirty (30) days after the date of receipt by Licensee of the exercise notice,
then the option shall be deemed to have expired without any liability on the
part of Licensor or Licensee, and Licensee shall have the right at any time
thereafter to sell one or more of such Acquired Fields, supplies and equipment
to any third party it chooses.
 
(b)           In addition to the foregoing, if the MS-Laredo License has been
terminated, and Licensee has not exercised its right to terminate this Agreement
pursuant to Section 8.3(b), then from and after the date on which the MS-Laredo
License has been terminated (i) the amount of the Royalty payable pursuant to
Section 3.1 shall be fixed at seven and one-quarter percent (7.25%), plus the
amount of the Additional Interests, if any, previously granted to Licensor
pursuant to the Additional Interests Grant Agreement; provided, however, that
Licensor agrees that a portion of the Royalty equal to at least two and
one-quarter percent (2.25%) of the Net Profits shall be used to fund a long term
incentive plan for the benefit of the employees of Licensor, as determined by
Licensor’s Board of Directors, in its sole and absolute discretion; and (ii) the
provisions of Sections 3.2, 3.4 and 6(a), (b), (c) and (d) shall no longer
apply.
 
9.           Confidential Information
 
9.1           Confidentiality.  In connection with this Agreement, Licensor will
provide to Licensee and Licensee will provide to Licensor certain Confidential
Information.  “Confidential Information” means any information of a confidential
or proprietary nature related to the Licensed Intellectual Property, disclosed
by Licensor or Licensee, respectively (the “Disclosing Party”) to the other (the
“Receiving Party”) (a) in written form marked “confidential,” or (b) in oral
form if summarized in a writing marked “confidential” delivered to the Receiving
Party within thirty (30) days after the oral disclosure, or (c) provided under
circumstances indicating, or of such a type which indicates that, it is
confidential or proprietary.  Notwithstanding anything to the contrary in this
Agreement, the Licensed Know-How and  the terms and conditions of this Agreement
shall be deemed to be Confidential Information.


 
la-1107136
 
29

--------------------------------------------------------------------------------

 
Confidential
 
9.2           Confidentiality and Non-Use.  Except as otherwise permitted under
the terms of the License, the Receiving Party shall maintain all Confidential
Information of the Disclosing Party in strictest confidence, and shall disclose
such Confidential Information only to those of its employees, agents,
consultants, sublicensees, attorneys, accountants and advisors who have a
reasonable need to know such Confidential Information and who are bound by
obligations of confidentiality and non-use no less restrictive then those set
forth herein.  The Receiving Party shall use such Confidential Information
solely to exercise its rights and perform its obligations under this Agreement
and the Related Agreements, unless otherwise mutually agreed in writing.  The
Receiving Party shall take the same degree of care that it uses to protect its
own confidential and proprietary information of a similar nature and importance
(but in no event less than reasonable care).
 
9.3           Exclusions.  Confidential Information shall not include
information that: (a) is in the Receiving Party’s rightful possession prior to
receipt from the Disclosing Party as demonstrated by contemporaneous
documentation; (b) is or becomes publicly known, through no fault of the
Receiving Party; (c) is furnished to the Receiving Party by a third party
without breach of any duty to the Disclosing Party; or (d) is independently
developed by the Receiving Party without use of, application of or reference to
the Disclosing Party’s Confidential Information as demonstrated by
contemporaneous documentation.
 
9.4           Permitted Disclosures.
 
(a)           It shall not be a violation of this Section 9 if Licensee uses or
discloses Confidential Information in connection with the conduct of its
business, including, without limitation, the planning and development of its oil
fields.
 
(b)           It shall not be a violation of this Section 9 to disclose
Confidential Information required to be disclosed under applicable law
(including applicable securities laws), but such disclosure shall be expressly
limited to the sole purpose of complying with such law and such disclosure shall
be permitted only to the extent required by such law.  The Receiving Party, to
the extent possible, shall give the Disclosing Party prior written notice of the
proposed disclosure and cooperate fully with the Disclosing Party to minimize
the scope of any such required disclosure, to the extent possible and in
accordance with applicable law.
 
9.5           Breach of Confidentiality Obligations.  Notwithstanding anything
to the contrary in this Agreement, the Receiving Party acknowledges and agrees
that, due to the unique and valuable nature of the Confidential Information,
there can be no adequate remedy at law for any breach by the Receiving Party of
this Section 9.2, that any such breach may result in irreparable harm to the
Disclosing Party for which monetary damages would be inadequate to compensate
the Disclosing Party, and that the Disclosing Party shall have the right, in
addition to any other rights available under applicable law, to obtain from any
court of competent jurisdiction injunctive relief to restrain any breach or
threatened breach of, or otherwise to specifically enforce, any covenant or
obligation of the Receiving Party under this Section 9.2, without the necessity
of posting any bond or security.
 


 
la-1107136
 
30

--------------------------------------------------------------------------------

 
Confidential
 
10.           Miscellaneous
 
10.1           Governing Law.  This Agreement shall be governed by, and
construed and interpreted, in accordance with the internal laws of the State of
New York without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of New York to the rights and duties of the parties.
 
10.2           Force Majeure.  No party shall be held responsible for any delay
or failure in performance under this Agreement to the extent caused by strikes,
embargoes, unexpected governmental and/or regulatory requirements (including,
without limitation, moratoriums), court, administrative or governmental orders
or decrees (including, without limitation, injunctions and/or cease and desist
orders), civil or military authorities, acts of God, earthquake, or by the
public enemy, or other causes reasonably beyond such party’s control and without
such party’s fault or negligence (“Force Majeure Event(s)”).  The affected party
shall notify each unaffected party as soon as reasonably possible of the
existence of such Force Majeure Event.  Any time period for the performance by
the affected party of any duties and obligations under this Agreement, and any
time period for the satisfaction or accomplishment of any condition, event,
milestone or deadline, including, without limitation, those associated with a
Development Failure, shall be extended for a period of time equal to the
duration of the Force Majeure Event(s).  In addition, the affected party shall
be excused from the performance of its obligations hereunder to the extent such
performance is prevented or impeded by any such Force Majeure Event(s) for the
duration of such Force Majeure Event(s).
 
10.3           Independent Contractors.  The relationship of licensor and
licensee established between Licensor and Licensee by this Agreement is that of
independent contractors.  Nothing in this Agreement shall be constructed to
create any other relationship between Licensor and Licensee.  Neither party
shall have any right, power or authority to bind the other or assume, create or
incur any expense, liability or obligation, express or implied, on behalf of the
other.
 
10.4           Assignment.
 
(a)           Notwithstanding anything to the contrary in this Agreement,
Licensor shall not, directly or indirectly, either voluntarily or involuntarily,
by merger, operation of law or otherwise, assign, or suffer or permit an
assignment of, its rights or obligations under or its interests in this
Agreement, without the express prior written consent of Licensee, which Licensee
may withhold in its sole and absolute discretion.  Any purported assignment by
Licensor without the express prior written consent of Licensee shall be null and
void.  For the purposes of this Section 10.4, the terms “assign” and
“assignment” shall be deemed to include, without limitation, a Change of Control
or the voluntary or involuntary dissolution or liquidation of Licensor.  Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted assigns.
 
(b)           Notwithstanding anything to the contrary in this Agreement,
Licensee shall not, directly or indirectly, either voluntarily or involuntarily,
by merger, operation of law or otherwise, assign, or suffer or permit an
assignment of, its rights or obligations under or its interests in this
Agreement, without the express prior written consent of Licensor, which Licensor
may withhold in its sole and absolute discretion, and any purported assignment
by Licensee without the express prior written consent of Licensor shall be null
and void; provided, however, that any assignment or transfer by Licensee,
directly or indirectly, of its rights or obligations under or its interests in
this Agreement either in connection with a Corporate Event or to any one or more
Affiliates of the Licensee shall not require the prior consent or approval,
written or otherwise, of the Licensor and any such assignment or transfer shall
be permitted and effective without such consent or approval.  Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective successors and permitted assigns.


 
la-1107136
 
31

--------------------------------------------------------------------------------

 
Confidential

10.5           Notices.  Any notice, report, communication or consent required
or permitted by this Agreement shall be in writing and shall be sent (a) by
prepaid registered or certified mail, return receipt requested, (b) by overnight
express delivery service by an internationally recognized courier, for next
business day delivery, or (c) via confirmed facsimile, followed within fourteen
(14) days by a copy mailed in the preceding manner, addressed to the other party
at the address shown below or at such other address for which such party gives
notice hereunder.  Such notice will be deemed to have been given when actually
delivered or, if delivery is not accomplished by some fault of the addressee,
when tendered.
 
If to Licensor:
 
Laredo Oil, Inc.
111 Congress Avenue, Suite 400
Austin, Texas 78701
Facsimile:  817.753.2091
Attention:  Mark See, Chief Executive Officer


  With a copy to:


James L. Rice III, Esq.
 
Akin Gump Strauss Hauer & Feld LLP
 
1111 Louisiana Street, 44th Floor
 
Houston, Texas  77002-5200
 
Facsimile: 713.236.0822
 
If to Licensee:
 
c/o Alleghany Capital Corporation
7 Times Square Tower, 17th Floor
New York, NY  10036
Facsimile:  212.759.8149
Attention:  Mr. David Van Geyzel


  With a copy to:


Alleghany Corporation
7 Times Square Tower, 17th Floor
New York, NY  10036
Facsimile:  212.759.3295
Attention:  Christopher K. Dalrymple, Vice President and General Counsel


 
la-1107136
 
32

--------------------------------------------------------------------------------

 
Confidential

10.6           Modification; Waiver.  This Agreement may not be altered, amended
or modified in any way except by a writing signed by the parties hereto.  The
failure of a party to enforce any rights or provisions of this Agreement shall
not be construed to be a waiver of such rights or provisions, or a waiver by
such party to thereafter enforce such rights or provision or any other rights or
provisions hereunder.  No waiver shall be effective unless made in writing and
signed by the waiving parties.
 
10.7           Construction.  The parties hereto have jointly participated in
the negotiations and drafting of this Agreement.  In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no rule of construction,
presumption or burden of proof shall arise favoring one party or another
concerning the interpretation of ambiguous provisions or otherwise by virtue of
one party’s presumed authorship of this Agreement or any provision hereof.
 
10.8           Severability. If any provision of this Agreement is found by a
court of competent jurisdiction to be void, invalid or unenforceable, the same
shall be reformed to comply with applicable law or stricken if not so
conformable, so as not to affect the validity or enforceability of this
Agreement; provided that if such reformation or striking would materially change
the economic benefit of this Agreement to the parties hereto, such provision
shall be modified in accordance with this Section 10.8 to obtain a legal, valid
and enforceable provision and provide an economic benefit to the parties hereto
that most nearly effects the parties’ intent in entering into this Agreement.
 
10.9           Entire Agreement.  The parties hereto acknowledge that this
Agreement, together with the exhibits attached hereto, sets forth the entire
agreement and understanding of the parties as to the subject matter hereof, and
supersedes all prior and contemporaneous discussions, agreements and writings in
respect hereto.
 
10.10           Headings.  The section and paragraph headings contained in this
Agreement are for the purposes of convenience only, and are not intended to
define or limit the contents of the sections or paragraphs to which such
headings apply.
 
10.11           Expenses.  Each party shall bear all of the costs and expenses
incurred by such party in connection with the negotiation and preparation of
this Agreement; provided, however, that assuming this Agreement, the MS License,
the MS-Laredo License, the Additional Interests Grant Agreement, the
Stockholders Agreement and the Management Services Agreement are all duly
executed and delivered, then the Licensee shall reimburse the Licensor for all
reasonable out-of-pocket costs and expenses (including, without limitation,
legal fees incurred by Licensor and its Special Committee, but excluding
directors’ fees payable to members of Licensor’s Special Committee) incurred by
the Licensor in connection with the negotiation and preparation of this
Agreement, the MS-Laredo License, the Management Services Agreement, the
Stockholders Agreement and the Additional Interests Grant Agreement, up to a
maximum reimbursement amount of Two Hundred Thousand Dollars
($200,000.00).  Such reimbursement shall be made within thirty (30) days after
Licensee receive sufficient reasonably detailed documentation of all such costs
and expenses, which must include invoices reflecting such costs and
expenses.  All amounts funded or contributed by Alleghany to the Licensee for
purposes of enabling the Licensee to reimburse the Licensor pursuant to this
Section 10.11 shall constitute Preferred Stock Capital.


 
la-1107136
 
33

--------------------------------------------------------------------------------

 
Confidential

10.12           Changes to MS-Laredo License.  Licensor shall not agree to any
changes to the MS-Laredo License without the prior written consent of Licensee,
which consent Licensee may give or withhold in its sole and absolute discretion.
 
10.13           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument, binding on all parties hereto.
 


 
[Next Page Is Signature Page]
 

 
la-1107136
 
34

--------------------------------------------------------------------------------

 

[Signature Page]
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Agreement Date.
 


 
LICENSOR
LAREDO OIL, INC., a Delaware corporation
 
By:  ______________________
Name:  ___________________
Title:  ____________________
 
LICENSEE
STRANDED OIL RESOURCES CORPORATION, a Delaware corporation
 
By:  ______________________
Name:  ___________________
Title:  ____________________
 



 
Special Covenant of Alleghany
 
By signing below, Alleghany hereby makes the following special covenant for the
benefit of the Licensor:
 
Alleghany agrees to perform its obligations under the Funding Agreement to fund
the commitments made by the Licensee pursuant to the License Agreement, as, if
and when required to do so under the terms and conditions of the Funding
Agreement.  Nothing contained herein is intended to or shall make the Licensor a
third party beneficiary of the Funding Agreement.
 
ALLEGHANY CAPITAL CORPORATION
 


 
By:  _________________________
 
Title:  _______________________
 


 

la-1107136
 
35

--------------------------------------------------------------------------------

 

Exhibit A
 
Form of Stockholders’ Agreement


la-1107136
 36

--------------------------------------------------------------------------------